Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s preliminary amendments filed on December 6, 2021.

Claims 1-20 are pending and have been amended. Claims 21-36 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “additional dyes”, and the claim also recites “including dyes added exogenously” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JPH06253864) in view of Koch (US 4,752,301). 
Nomura teaches dyeing a fibers selected from cotton, silk, rayon, acetate, acrylic or nylon by immersing it in a culture solution where a microorganism such as chromobacterium (eukaryotic, fungi) is grown in a medium containing glucose as a carbon source (paragraph 0008) that produces violacein dye as a microbiologically produced pigment (paragraph 0010). Nomura teaches the dye containing culture medium was heated to boiling (must be direct or indirect heat as no other choice) while in contact with the substrate (at least 100 degrees C), which meets the claimed limitation of fixing and the temperature was used as a culture parameter to optimize dye production, transfer rate and fixation quality as temperature would impact all these variables (paragraph 0022). Nomura teaches culturing the microorganism before adding the substrate to be dyed (paragraph 0016). Nomura teaches the substrate was washed after being immersed in the culture medium (paragraph 0022). Nomura teaches adding animal hair decomposition product and glucose as the carbon source to improve violacein dye production and impacts it release from the cells which occurs as a result of cell growth (paragraph 0008,0010). Nomura teach culturing at pH 5-9, at 25-35 degrees C (paragraph 0009) and using shaking incubators (paragraph 0016)
Nomura doesn’t teach lysing the culture medium or the 10-90 % (v/v) of the carbon source.
Koch teaches dyeing a cotton substrate with microorganism produced dyes can be accomplished by growing the microorganism such as e. coli (prokaryotic, eubacteria) in a culture medium and lysing the cells to release the dye and dyeing the substrate with the solid biomass without isolating the dye from the rest of the solid biomass (column 1, lines 35-50). Koch further teaches fixing the dye by oxidation (column 3, lines 5-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Nomura by using cell lysis methods to release natural dyes contained inside microorganisms to effectively dye substrates which are immersed in the culture medium because Koch teaches it is known to color similar cotton substrates with microorganism produced dyes by growing the microorganism in a culture medium and lysing the cells to release the dye and dyeing the substrate with the solid biomass without isolating the dye from the rest of the solid biomass. Substituting one known effective dye release mechanism for another effective dye release mechanism would have been obvious to one of ordinary skill in the art. It would have been similarly obvious to dye the substrates of Koch in the culture media with lysis as Nomura teaches substrates can be colored when the dye is excreted in the culture media while in contact with the substrate. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use multiple different dye producing microorganism species to provide different color shades to the treated fiber. Using the indigo from Koch and the violacein from Nomura in a single culture would be obvious as they both are taught to color cotton. 
Optimizing the concentration of the carbon source to the values instantly claimed would directly impact the amount of dye product and therefore the dye transfer rate and dye fixation as more dye produced from greater carbon source presence would increase amount of dye released from the microorganism and quantity fixed on the substrate. Selecting a carbon source concentration to control growth of the cells and excretion promotes distortion of the shape of the microorganism as growing is a shape distortion itself as would be excretion. 

Claims 18,20 is are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JPH06253864) in view of Koch (US 4,752,301) and further in view of Jiang (Derwent 2013-A78865) 
Nomura and Koch are relied upon as set forth above.
Nomura and Koch do not teach Bacillus gram positive prokaryotes.
Jiang teaches that Bacillus subtilis is a useful and improved host for producing violacein in a simple manner (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Nomura and Koch by using Bacillus subtilis as the host for producing violacein as Jiang teaches that it is useful in producing the violacein pigment with improved yield in a simple manner. IT would have been obvious to one of ordinary skill in the art to substitute one known microorganism host effective in producing the pigment violacein for another host which also produces the same pigment in a simple manner with improved yield. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JPH06253864) in view of Koch (US 4,752,301) and further in view of Dai (CN 102634993). 
Nomura and Koch are relied upon as set forth above.
Nomura and Koch do not teach washing the substrate to remove waste contaminants prior to and post step 1c.
Dai teaches when dyeing cotton with natural dyes the fiber is dyed and washed followed by fixing the dye and rewashing (examples 4 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Nomura and Koch by washing after dyeing the cotton followed by fixing and then rewashing to remove excess reagents and unfixed colorant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,105,041 in view of Nomura (JPH06253864). IT would have been obvious to produce dye as the microbially-produced factor as Nomura teaches are effectively produced in similar methods for dyeing substrates wherein the dye absorbs to the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761